      Case 7:19-cv-11342-PMH-AEK
Case 7-19-cv-11342-PMH    Document Document
                                   41 Filed 42  Filed on
                                            in NYSD   03/19/21  Page 1Page
                                                         03/18/2021    of 1 1 of 1




                                               Application granted. The unredacted document
                                               filed at Doc. 39-2 shall remain under seal
                                               pursuant  to Fed.
                                                       March  18,R.2021
                                                                    Civ. P. 5.2.

                                               SO ORDERED.

                                               _______________________
Hon. Judge Philip M. Halpern              Philip M. Halpern
United States District Court Southern District of States
                                          United  New York
                                                         District Judge
300 Quarropas Street
White Plains, New York 10601              Dated: White Plains, New York
                                                       March 19, 2021

                                              Re: Vileno v. Dollar Tree
                                              Index: 7:19-cv-11342

Dear Hon. Judge Halpern:

        This firm represents Plaintiff Joan Vileno in connection with the above-referenced
matter. Yesterday we filed Plaintiff’s Opposition to Defendant’s Motion in Limine, and
inadvertently filed a witness statement that contained confidential information: his date of birth.
We have contacted the ECF Help Desk and they have placed a temporary seal on Docket #39,
Exhibit 2, Witness Statement, and we respectfully request that the Court issue an order for this
document to remain under seal. I have also re-filed the opposition with the redacted exhibit.

       Please let us know if there is any further information we need to provide Thank you.

                                              Very truly yours,



                                              By: Erica B. Sattler, Esq.
                                              For SATTLER LAW GROUP, P.C.
                                              914-239-4900


CC:
VIA ECF
Schnader Harrison Segal & Lewis LLP
Gary N. Smith, Esq.
Attorneys for Defendant Dollar Tree
